Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7-9 are objected to because of the following informalities:  Claims 7-9 recite improper claim dependencies:
7.  The client computing device according to Claim 9….	8.  The client computing device according to Claim 9 …
9.  The client computing device according to Claim 9 …

With respect to claims 7-8, a claim cannot depend from a later claim.  Claim 9 cannot depend from itself.  Applicants are advised to fix the improper claim dependencies.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-12 of U.S. Patent No. 10,826,855. Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant Application 
      US Patent No. 10,826,855
1.    A client computing device comprising: a display; and


a processor coupled to said display and configured to identify sensitive information within an email, and 




in response to identification of sensitive information within the email,               determine that the email is to be hidden from view after receipt of the email based on one or more rules, so as to prevent presentation of the sensitive information to an unauthorized viewer via the display.

2.    The client computing device according to Claim 1 wherein said processor identifies the sensitive information within the email by comparing contents of the email to a sensitive word database, and the email is determined to contain sensitive information in response to the email containing at least one of the sensitive words in the sensitive word database.
3.    The client computing device according to Claim 1 wherein said processor identifies the sensitive information within the email in response to the email including a sensitivity tag.


5.    The client computing device according to Claim 1 wherein said processor receives calendar information of scheduled meetings for a user of the client computing device, and wherein the one or more rules are applied based on the scheduled meetings.

6.    The client computing device according to Claim 1 further comprising a display coupled to said processor, and wherein said processor is further configured to generate a notification message for display indicating that the received email having sensitive information is hidden from view.

7.    The client computing device according to Claim 9 further comprising an input device coupled to said processor, and wherein said processor is further configured to display the hidden email having sensitive information based on an authorization code entered via said input device.
8.    The client computing device according to Claim 9 further comprising a camera coupled to said processor, and wherein said processor is further configured to execute facial recognition software and to display the hidden email having sensitive information based on facial recognition of an authorized user of the client computing device.






10. A method comprising:








identifying sensitive information within an email; and in response to identification of sensitive information within the email, determine that the email is to be hidden from view on a client computing device after receipt of the email based on one or more rules, so as to prevent display of the sensitive information to an unauthorized viewer.






12.    The method according to Claim 10 wherein the sensitive information within the email is identified in response to the email including a sensitivity tag.


13.    The method according to Claim 10 further comprising receiving a location of the client computing device, and wherein the one or more rules are applied based on the location of the client computing device.

14.    The method according to Claim 10 further comprising receiving calendar information of scheduled meetings for a user of the client computing device, and wherein the one or more rules are applied based on the scheduled meetings.
15.    The method according to Claim 10 further comprising generating a notification message for display indicating that the received email having sensitive information is hidden from view.

16.    The method according to Claim 10 wherein the client computing device comprises an input device, and further comprising displaying the hidden email having sensitive information based on 

17.    The method according to Claim 16 wherein the client computing device comprises a camera, and further comprising executing facial recognition software and to display the hidden email having sensitive information based on facial recognition of an authorized user of the client computing device.

18. The method according to Claim 16 wherein the client computing device comprises a microphone, and further comprising executing voice recognition software and to display the hidden email having sensitive information based on voice recognition of an authorized user of the client computing device.

19. A computing system comprising: a server comprising rules to be applied to emails containing sensitive information; 




and a client computing device configured to receive the rules from said server, and to perform the following:

identify sensitive information within a received email, and in response to identification of sensitive information within the email, determine that the email is to be 

20. The computing system according to Claim 19 wherein said client computing device is further configured to generate a notification message for display indicating that the received email having sensitive information is hidden from view.

a client computing device enrolled with said server and configured to access said mail server; and an email privacy filter to be applied to emails from said mail server intended for said client computing device, with the email privacy filter interfacing with said server to receive the email policy rules therefrom and configured to perform the following for each email: identify sensitive information within the email, and apply the email policy rules, 
in response to identification of sensitive information within the email, to determine that the email is to be hidden from view on said client computing device after receipt of the email so as to prevent display of the sensitive information to an unauthorized viewer. 
    5. The computing system according to claim 1 wherein the email privacy filter is further configured to compare contents of the email to a sensitive word database, and if the email contains at least one of the sensitive words in the sensitive word database, then the email is determined to contain sensitive information. 
6. The computing system according to claim 1 wherein the email privacy filter is further configured to determine if the email includes a sensitivity tag, and if the email contains a sensitivity tag, then the email is determined to contain sensitive information.



    8. The computing system according to claim 1 wherein the email privacy filter is further configured to receive calendar information of scheduled meetings for a user of said client computing device, and to apply the email policy rules based on the scheduled meetings. 

9. The computing system according to claim 1 wherein said client computing device comprises a display, and is further configured to generate a notification message for display indicating that an email having sensitive information has been received and is hidden from view. 
    
10. The computing system according to claim 9 wherein said client computing device comprises an input device, and is further configured to display the hidden email having sensitive information based on an authorization code entered via said input device. 
    11. The computing system according to claim 9 wherein said client computing device comprises a camera and facial recognition software, and is further configured to display the hidden email having sensitive information based on facial recognition of an authorized user of said client computing device. 







A computing system comprising: a server comprising email policy rules to be applied to emails containing sensitive information; a mail server configured to provide the emails; 
a client computing device enrolled with said server and configured to access said mail server; and an email privacy filter to be applied to emails from said mail server intended for said client computing device, with the email privacy filter interfacing with said server to receive the email policy rules therefrom and configured to perform the following for each email: identify sensitive information within the email, and apply the email policy rules, 
in response to identification of sensitive information within the email, to determine that the email is to be hidden from view on said client computing device after receipt of the email so as to prevent display of the sensitive information to an unauthorized viewer. 




 
6. The computing system according to claim 1 wherein the email privacy filter is further configured to determine if the email includes a sensitivity tag, and if the email contains a sensitivity tag, then the email is determined to contain sensitive information.

7. The computing system according to claim 1 wherein the email privacy filter is further configured to receive a location of said client computing device, and to apply the email policy rules based on the location of said client computing device.
    8. The computing system according to claim 1 wherein the email privacy filter is further configured to receive calendar information of scheduled meetings for a user of said client computing device, and to apply the email policy rules based on the scheduled meetings. 
9. The computing system according to claim 1 wherein said client computing device comprises a display, and is further configured to generate a notification message for display indicating that an email having sensitive information has been received and is hidden from view. 
10. The computing system according to claim 9 wherein said client computing device comprises an input device, and is further configured to display the hidden email having sensitive information based on an 

    11. The computing system according to claim 9 wherein said client computing device comprises a camera and facial recognition software, and is further configured to display the hidden email having sensitive information based on facial recognition of an authorized user of said client computing device. 

    12. The computing system according to claim 9 wherein said client computing device comprises a microphone and voice recognition software, and is further configured to display the hidden email having sensitive information based on voice recognition of an authorized user of said client computing device. 

A computing system comprising: a server comprising email policy rules to be applied to emails containing sensitive information; a mail server configured to provide the emails; 
a client computing device enrolled with said server and configured to access said mail server; and an email privacy filter to be applied to emails from said mail server intended for said client computing device, with the email privacy filter interfacing with said server to receive the email policy rules therefrom and configured to perform the following for each email: identify sensitive information within the email, and apply the email policy rules, 
in response to identification of sensitive information within the email, to determine that the email is to be hidden from view on said client 

9. The computing system according to claim 1 wherein said client computing device comprises a display, and is further configured to generate a notification message for display indicating that an email having sensitive information has been received and is hidden from view. 
 




Claim 1 of the instant application is anticipated by claim 1 of the patent.  Differences are that the instant application is broader than the patent and that it would have been obvious for the client of instant application of claim 1 of the instant application to be delivered to the client after receipt and hidden from view based upon the application of one or more email policy rules to the email messages of the patent.  Examiner has applied the 1-way test. (See Table 1). 
Claim 2 of the instant application is anticipated by claim 5 of the patent.
Claim 3 of the instant application is anticipated by claim 6 of the patent.
Claim 4 of the instant application is anticipated by claim 7 of the patent.
Claim 5 of the instant application is anticipated by claim 8 of the patent.
Claim 6 of the instant application is anticipated by claim 9 of the patent. 

Claim 8 of the instant application is anticipated by claim 11 of the patent.
Claim 9 of the instant application is anticipated by claim 12 of the patent.
Claim 10 of the instant application is anticipated by claim 1 of the patent for similar reasons above as claim 1 of the instant application.
Claim 11 of the instant application is anticipated by claim 5 of the patent.
Claim 12 of the instant application is anticipated by claim 6 of the patent.
Claim 13 of the instant application is anticipated by claim 7 of the patent.
Claim 14 of the instant application is anticipated by claim 8 of the patent.
Claim 15 of the instant application is anticipated by claim 9 of the patent. 
Claim 16 of the instant application is anticipated by claim 10 of the patent.
Claim 17 of the instant application is anticipated by claim 11 of the patent.
Claim 18 of the instant application is anticipated by claim 12 of the patent.
Claim 19 of the instant application is anticipated by claim 1 of the patent of the patent for similar reasons above as claim 1 of the instant application.
Claim 20 of the instant application is anticipated by claim 9 of the patent. 

Allowable Subject Matter
Claims 1-19 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, Guerrero et al. (US 2012/0011361) teaches that the server detects sensitive information in the email and select one or more policies to apply to a recipient to determine whether to block or allow the email from being sent to the recipient.  This is different from the concepts of the claimed invention, which hides the email from the view after detection of sensitive after receipt on the client side from being displayed to an unauthorized viewer.  A thorough review of the prior art fails to anticipate or render obvious these concepts, as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure.  See PTO-892 form.
Any inquiry concerning this communication or earlier communications from theexaminer should be directed to Chirag R Patel whose telephone number is (571)272-7966. The examiner can normally be reached on Monday to Friday from 8:00AM to 4:30PM. If attempts to reach the examiner by telephone are unsuccessful, theexaminer's supervisor, Glenton Burgess, can be reached on 571-272-3949. The fax phone number for the organization where this application or proceedingis assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status informationfor published applications may be obtained from either Private PAIR or PublicPAIR. Status information for unpublished applications is available throughPrivate PAIR only. For more information about the PAIR system, seehttp://pairdirect.uspto.gov. Should you have questions on access to the Private

/Chirag R Patel/
Primary Examiner, Art Unit 2454
	.